Citation Nr: 0705545	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from May 1979 to January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

There is competent evidence to corroborate the veteran's 
account of her stressor incident.  


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim. Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

Factual Background

The veteran asserts that she has PTSD as the result of a rape 
that occurred in late 1979.  She initially sought psychiatric 
treatment in 2002.

In July 2002, the veteran presented for evaluation, 
requesting an assessment for trauma.  She reported that she 
had been raped in service, but that she had never disclosed 
it or sought therapy.  The veteran endorsed bad dreams since 
the alleged incident.  She indicated that she had been 
employed teaching Junior Reserve Officer Training Corps until 
a couple of months previously, and that she had resigned from 
that job because it required her to deal with the same type 
of problems and prejudice as she did in the military.  The 
diagnoses included rule out PTSD.  The examiner noted that 
the veteran had symptoms of depression and PTSD after a rape 
which had occurred in the Army years ago.  He indicated that 
despite previous experience and current depression, the 
veteran was able to maintain a full life with her husband and 
children.

During PTSD screening in July 2002, the veteran reported that 
her first duty station was Ft. Campbell, and that she was one 
of two women in her company.  She noted that the other woman 
did not live in the barracks.  She indicated that at night, 
the sergeant in charge would do rounds and shine a flashlight 
into her face.  She related that one night in November, she 
was awakened by a light in her face, and that she was then 
raped.  She stated that afterwards, she cried for a long 
time, then got into the shower.  She reported that she was 
late for formation the following morning.  She indicated that 
she met her husband in 1980, following the rape, and that she 
often had nightmares but would not divulge the reason to her 
husband.  The provider concluded that the veteran continued 
to suffer the effects of the rape and sexual harassment from 
her time in the military.  She noted the veteran's report of 
intrusive thoughts, nightmares, feelings of worthlessness, 
crying spells, feelings of depression, and a sense of feeling 
unsafe.  

A psychological assessment was carried out in April 2003.  
The veteran related details of the alleged rape.  She stated 
that she met her husband a year after the rape and that he 
was concerned because of her nightmares but that it took her 
years to tell him of the rape.  The examiner concluded that 
the veteran met the criterion for PTSD that required the 
occurrence of a traumatic event that involved threatened 
death and serious injury and threat to physical integrity, 
including a response involving intense fear and helplessness.  
The veteran reported the occurrence of recurrent and 
intrusive distressing recollections, nightmares, and 
emotional and physical reactions to reminders of the assault.  
She endorsed daily efforts to avoid thoughts, feelings, and 
conversations associated with the trauma.  She stated that 
she was hypervigilant and concerned with safety.  She 
reported that she had experienced symptoms off and on since 
the rape and that they were currently causing severe 
distress.  The diagnoses were PTSD and major depression.  The 
examiner concluded that the veteran had PTSD and depression 
related to the rape in the military.  The examiner also noted 
that the veteran presented as very wary and scared of the 
system.  

In an October 2003 statement, the veteran's husband related 
that he began to date the veteran in January 1980.  He 
indicated that shortly after they were married in October 
1980, he realized something was wrong because the veteran 
would wake up in the middle of the night screaming and run 
through the house.  He stated that the veteran had nightmares 
about once or twice per week, and that she finally told him 
about the rape.  He noted that although he encouraged her to 
report the crime, she refused to do so because she was afraid 
that no one would believe her and that it would have a 
negative impact on her career.

In a June 2004 statement, the veteran pointed out that she 
had requested to be transferred from her company after the 
rape.  She indicated that, despite a delay, she was in fact 
transferred.  She stated that she had asked for the transfer 
because she felt safer among other females, noting that she 
was the only female living in the barracks at the time of the 
assault.

A September 2005 statement from a former service colleague 
relates an incident that occurred when she and the veteran 
were in the field.  She reported that the veteran screamed 
and jumped out of bed when a flashlight was directed at her, 
and then went out of the tent to smoke several cigarettes.  
The colleague stated that the veteran feared reporting the 
assault because she was afraid that it would affect her 
evaluations and her competitiveness.  



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

If a claim for PTSD is based on an in-service personal 
assault, 38 C.F.R. § 3.304(f)(3) provides that evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

Having carefully considered the evidence in this case, the 
Board concludes that the record in this case contains 
competent evidence that corroborates the veteran's account of 
the rape incident.  Throughout the course if this appeal, the 
veteran's report of the alleged assault has remained 
consistent.  Additionally, the statements from the veteran's 
husband and service colleague, which discuss their 
observations of the veteran in the years immediately 
following the alleged rape, support the occurrence of the 
veteran's PTSD symptomatology based on the claimed stressor.  
As noted hereinabove, the regulations state that examples of 
acceptable corroborating evidence of an in-service personal 
assault includes statements from family members and fellow 
service members, which were provided in this case.  The 
regulations also note that examples of behavior changes that 
may consistute credible evidence of the claimed stressor in 
personal assault cases include a request for a transfer to 
another military duty assignment, which did occur in the 
veteran's case.  Finally, the record contains no other 
identifiable cause of the veteran's episodes of depression, 
panic or anxiety or her social behavorial changes, as noted 
by her husband and fellow service colleague.  See 38 C.F.R. 
§ 3.304(f)(3) (2006).  

Moreover, the Board has been given no reason to doubt the 
veracity of the veteran, her husband, or her former 
colleague.  Finally, the veteran has a diagnosis of PTSD 
based upon the reported in-service assault.  As such, and in 
resolving all doubt in the veteran's favor, the Board 
concludes that the criteria for a grant of service connection 
for PTSD have been met.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


